Title: To James Madison from Albert Gallatin, 25 January 1806
From: Gallatin, Albert
To: Madison, James


                    
                        
                            Sir
                            Treasury Department 25st January 1806
                        
                        There is no official document in this Department showing the particular circumstances which attended the seizure made at Michillimakinack of certain goods the property of the North West Company. I cannot therefore give any decisive opinion on the merits of the case; and will observe generally that Congress having, by an act of March 3d 1805, given to the territorial courts all the powers of a district & circuit court in cases in which the United States are concerned, seizures as well as any other cases of penalties incurred by reason of breaches of the revenue laws may be tried in the proper territory by a court of competant jurisdiction. And where it may be proper to mitigate or remit such penalties or forfeitures, the proper course as pointed out by law is for the parties to apply to the court either before or after trial; in which case the court will make and transmit to the Secretary of the Treasury a statement of facts upon which his decision will be grounded.
                        In this case, however, I am informed by one of the judges of the territory now in this city, that so late as September the collector had taken no steps towards instituting a suit, & that the goods had not been libelled. That omission on his part is considered as reprehensive, and has been assigned to the President as one of the reasons why the said collector should be removed from office. If the parties apprehend any further delays, the Comptroller may direct a restoration of the merchandize on their giving bond with security for the payment of the forfeiture in case of condemnation. For any damages which may hereafter appear to have been suffered by the North west company by reason of any illegal proceedings of the collector, they may obtain redress by instituting a suit against him.
                        On the subject of the tonnage duties demanded on the lakes, I beg leave to refer you to the enclosed letter from the Comptroller. The law is that no vessels under fifty tons are liable to pay either tonnage duty or light house money on the lakes, and that vessels above fifty tons pay on each voyage at the rate of one dollar per ton, vizt. 50 cents as tonnage duty and 50 cents as light house money. For the general rule is that every foreign vessel liable to pay tonnage duty is equally liable to pay light house money, and that an exemption from the first includes the exemption from the last. The only law therefore which can be complained of is that which lays the tonnage duty of fifty cents without exempting from its operation British vessels on

the lakes. Should that be considered as contrary to treaty, the grievance can be removed only by an act of the Legislature. I have the honor to be with the highest respect Sir Your obedt. Servt.
                        
                            Albert Gallatin
                        
                    
                    
                        The several notes of Mr Merry are herewith returned.
                    
                